DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-21 are presented for examination.
Claims 1-21 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-7, 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
        Claim 4 recites the limitation “…the estimated speed of the vehicle…” causing ambiguity, vagueness, and indefiniteness, raising lack of antecedent basis issues as well. Appropriate correction is required. 
Claim 6 recites the limitation “…the wireless communication…” causing ambiguity, vagueness, and indefiniteness, raising lack of antecedent basis issues as well. Appropriate correction is required.
          Claim 7 recites the limitation “…the speed information…” causing ambiguity, vagueness, and indefiniteness, raising lack of antecedent basis issues as well. Appropriate correction is required.
          Claims 10, 14-15 recite the limitation “…a reclining angle of the seat back…” causing ambiguity, vagueness, and indefiniteness, raising lack of antecedent basis issues as well. Appropriate correction is required.
         Claim 10, 14-15 recite the limitation “…a seat rearward direction…” causing ambiguity, vagueness, and indefiniteness, raising lack of antecedent basis issues as well. Appropriate correction is required.
         Claim 11 recites the limitation “…a position in the seat front-rear direction…” causing ambiguity, vagueness, and indefiniteness, raising lack of antecedent basis issues as well. Appropriate correction is required.
         Claims 16-18 recites the limitation “…traveling by automatic driving…” causing ambiguity, vagueness, and indefiniteness, raising lack of antecedent basis issues as well. Appropriate correction is required.
        
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 1-21 in this application, are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform “…unit…”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 15 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claims “The control apparatus according to claim 10 when dependent from claim 2”. See MPEP § 608.01(n). Accordingly, the claim 15 not been further treated on the merits.

Allowable Subject Matter
Claims 1-21
Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the invention. Therefore, the independent claim 1 is allowed, the dependent claims 2-21 are also allowed based on their dependency upon the independent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

          TOMINAGA et al. (US Pub. No.: 2017/0217335 A1) teaches “A vehicle seat control apparatus is configured to be provided in a vehicle switchable between a manual driving state in which a driver performs a driving operation of the vehicle and an automatic driving state in which the driving operation is performed automatically. The apparatus includes a seat adjuster, a controller, and a storage. The seat adjuster adjusts a position of a seat of the vehicle. The controller drives the seat adjuster and makes a transition between the driving two states. The storage stores seat position information indicating the seat position in the manual driving state. The controller drives the seat adjuster on a basis of the seat position information read out from the storage, and moves, by the seat adjuster, the seat rearward on a basis of the seat position in the manual driving state as a reference position, upon making a transition from the manual driving state to the automatic driving state.”

Mattes et al. (US Pub. No.: 2007/0185635 A1) teaches “An occupant-protection system for vehicles, including: at least one sensor, which detects the surrounding area of the vehicle and generates sensor signals therefrom; an evaluation device, which analyzes the sensor signals, detects an approaching hazardous situation in advance according to an algorithm for the early detection of a hazardous situation and generates a trigger signal in this case; a seat-adjustment device having at least one actuator for adjusting a seat, the seat-adjustment device having a first speed for a comfort adjustment of the seat and a second, higher speed for the seating adjustment of the seat in response to triggering by the trigger signal. Also provided is a method for activating an occupant-protection system for vehicles.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BABAR SARWAR/Primary Examiner, Art Unit 3667